Citation Nr: 9914760	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-40 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle with arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to February 
1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claim for a disability evaluation in excess of 20 percent for 
residuals of a fracture of the right ankle with arthritis.  
In April 1998, the Board remanded the case to the RO for 
additional development.  To the extent possible, that 
development has been completed, and the case is once again 
before the Board for appellate review.


FINDING OF FACT

The veteran's residuals of a fracture of the right ankle with 
arthritis are manifested by some instability, a nontender 
scar, marked limitation in range of motion with pain, but 
does not show evidence of ankylosis, malunion or nonunion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the right ankle with arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5271 (1998).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination and outpatient treatment 
reports, and a transcript from a personal hearing held at the 
RO.  The Board remanded the case in April 1998 to obtain 
employment records from AMCO Plastics.  In a May 1998 letter, 
the RO requested that the veteran furnish AMCO's address in 
order to obtain these records.  To date, however, no response 
to that request has been made.  In light of the veteran's 
failure to respond to the VA's efforts to assist him with the 
development of his claim, the Board finds that sufficient 
efforts in this regard have been expended by the RO, and will 
thus decide the issue on the evidence currently of record.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (if a 
veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence).

Service medical records reflect that the veteran fractured 
his right ankle which required two surgical procedures.  As a 
result, an October 1990 rating decision granted service 
connection for residuals of a fracture of the right ankle 
with osteochondritis dissecans and degenerative joint 
disease.  That decision assigned a 20 percent evaluation, 
effective as of May 1990, which has since remained in effect.  
The veteran now claims that his right ankle disability is 
more severely disabling than reflected in the 20 percent 
evaluation assigned. 

The February 1996 rating decision on appeal relied on VA 
outpatient treatment reports dated in December 1995.  These 
reports reflect that the veteran reported a five-month 
history of pain in his right ankle.  Examination of the right 
ankle showed full range of motion and no swelling or 
tenderness to palpation.  X-rays showed arthritis of the 
right ankle.  The veteran was provided an ankle brace.  The 
diagnosis was status postoperative right ankle trauma, 
traumatic arthritis. 

Following the February 1996 rating decision, the veteran's 
right ankle disability was examined by the VA in September 
1996.  During examination, the veteran reported pain in his 
right ankle with prolonged standing and walking, as well as 
occasional pain at work.  Examination revealed motor strength 
to be 5/5 throughout and deep tendon reflexes from 2/4 to 3/4 
bilaterally.  A three-inch scar was observed along the 
medical aspect of the right ankle.  When rising on his toes, 
the right ankle appeared to be slightly deviated outward.  
Gait was normal.  Sensory examination was intact, with pin 
prick sensation slightly increased around the scar of the 
right ankle.  Romberg testing was negative.  X-rays of the 
right ankle disclosed atypical configuration of the right 
talar dome.  The diagnosis was history of right ankle 
fracture with some residual pain, with no apparent damage to 
the peripheral nerves related to this trauma. 

The veteran also was afforded a peripheral nerves examination 
in September 1996.  Examination revealed a well-healed scar 
located anterior to the medial malleolus, which measured 5 
centimeters in length and 1 centimeter in width.  Tenderness 
was present over the scar as well as in the area immediately 
behind the malleolus.  No obvious swelling was shown, with 
the a circumference across the malleoli of 29 1/2 centimeters 
for the right and 30 centimeters for the left.  The right 
ankle showed a decrease in range of motion, with plantar 
flexion of 26 degrees and dorsiflexion of 8 degrees.  
Although the veteran complained of a "popping" sensation on 
motion, the examiner was unable to appreciate any crepitation 
or other sensation on palpation.  The diagnosis was traumatic 
arthritis involving the right ankle. 

In January 1997, the veteran testified before a hearing 
officer at the RO as to the severity of his right ankle 
disability.  The veteran stated that his right ankle 
disability was manifested by pain, swelling, instability, and 
numbness.  He related that his right ankle would swell and 
become painful approximately three to four times a week, 
which usually occurred after prolonged standing or walking.  
He reported occasional relief from pain and swelling with 
Motrin.  He also reported instability of the right ankle, as 
he had trouble using stairs and used an ankle brace several 
times a week.  According to the veteran, a fusion of the 
right ankle was recommended by a VA physician.  The veteran 
also indicated that he had lost his job at AMCO Plastics 
because of this disability.  He stated that his right ankle 
disability precluded him from being able to function 
productively at work, as it adversely affected his ability to 
perform required activities, including prolonged standing, 
using stairs and moving heavy objects.

Pursuant to the Board's April 1998 remand, the veteran was 
afforded an additional VA orthopedic examination in August 
1998 to assess the extent of any functional loss due to pain.  
Examination showed that the veteran walked with an antalgic 
gait which slightly favored the right lower extremity.  He 
was able to squat fully, walk on his heels and toes, and 
tandem walk without difficulty.  He had limited hopping 
capabilities on the right, as he was able to hop four times 
with difficulty.  He could stand on each foot independently 
without difficulty and was able to perform the heel-to-shin 
maneuver and the Romberg test.  Guarded movement was noted 
with turning corners.  Deep tendon reflexes, sensation and 
strength were all intact for both lower extremities.  Neither 
ankle showed evidence of synovitis, crepitus or instability.  
A scar measuring five inches was located on the right ankle 
which was well healed and nontender.  Painful arch motion was 
present with dorsiflexion from 10 to 20 degrees and with 
plantar flexion from 10 to 12 degrees on the right.  The 
right ankle showed dorsiflexion of 20 degrees, plantar 
flexion of 12 degrees, inversion of 12 degrees, and eversion 
of 14 degrees.  Pain was present with all motion, 
particularly with dorsiflexion and plantar flexion.  The 
impression was right ankle Talar avascular necrosis with 
possible loose body and osteoarthrosis based on X-ray 
findings, history, physical examination, and a review of the 
medical records.  The examiner also concluded that there 
would be incoordination, weakened movement, and fatigability 
as described the veteran, especially with a possible loose 
body present.  The examiner also commented that it was 
reasonable to expect significant diminished functional 
ability and guarding of motion of the ankle during flare ups.   

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate. Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

The veteran's residuals of a fracture of the right ankle with 
arthritis have been evaluated as 20 percent disabling under 
Diagnostic Code 5271, which refers to "marked" limited 
motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Since this is the maximum evaluation under this code 
provision, the Board must determine whether any other 
applicable diagnostic code warrants a higher evaluation for 
this disability.

The Board observes that Diagnostic Codes 5262 and 5270 are 
the only other code provisions pertaining to the ankle which 
provide evaluations in excess of 20 percent.  Diagnostic Code 
5262 provides a 30 percent evaluation for malunion of the 
tibia and fibula with marked ankle disability, and a 40 
percent evaluation for nonunion of the tibia and fibula with 
loose motion which requires a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  Diagnostic Code 5270 also 
provides evaluations higher than 20 percent where the ankle 
is ankylosed.  

None of the evidence of record, however, shows that the 
veteran's right ankle disability is characterized by malunion 
or nonunion with severe impairment.  The recent VA 
examination report notes that the veteran's right ankle 
demonstrated full strength with no instability shown.  
Romberg testing was consistently negative.  In addition, the 
clinical evidence does not show, nor has the veteran alleged, 
that the right ankle is ankylosed.  As such, an increased 
evaluation under Diagnostic Codes 5262 and 5270 is not 
warranted. 

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument advanced 
by the veteran's representative that an increased evaluation 
is warranted on the basis of functional loss due to the 
veteran's complaints of pain.  See DeLuca, 8 Vet. App. at  
204-06.  Where, as in this case, a musculoskeletal disability 
is currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, 
since there is no applicable diagnostic code which provides 
an evaluation in excess of 20 percent, consideration of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 is not in order.  

The Board also finds that a separate 10 percent evaluation is 
not warranted for the scar associated with this disability.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (each service-connected problem associated with a 
service-connected disability may be rated separately unless 
it constitutes the same disability or the same 
manifestation).  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  In this case, although the September 
1996 
VA examination report indicates that the veteran's scar of 
the right ankle was tender, the August 1998 VA examination 
report described the scar as well healed and nontender.  The 
veteran also has not reported complaints of pain associated 
with the scar.  Therefore, a separate 10 percent evaluation 
for the scar is not warranted.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing that the veteran's residuals of a fracture of 
the right ankle with arthritis have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  The Board has considered the 
veteran's testimony that he lost his job at AMCO Plastics due 
to his right ankle disability.  As noted, however, the 
veteran failed to respond to the RO's request for information 
in an attempt to confirm this assertion.  Under these 
circumstances, the Board finds that an increased evaluation 
on an extra-schedular basis is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's service-connected residuals of a fracture of 
the right ankle with arthritis.  Given this conclusion, the 
Board finds that the doctrine of reasonable doubt need not be 
considered.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for residuals of a 
fracture of the right ankle with arthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

